Citation Nr: 1455828	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-22 130	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to February 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Board reopened the service connection claim for a psychiatric disorder and remanded the remaining issues.  Those issues were also addressed by the Board in an October 2014 decision.

The October 2014 Board decision granted entitlement to an earlier effective date from January 30, 2009, for the award of no service-connected pension benefits.  The Veteran has requested that decision not be disturbed.


VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

In November 2014, the Veteran's representative submitted a motion to vacate the October 2014 Board decision as to these issues.  It was asserted that the Veteran had been denied due process of law because the representative was not provided the opportunity to review the record and submit an argument on these issues after they were returned to the Board for appellate review.  The Board notes that a review of the record shows that in August 2014 the Veteran's service representative submitted an informal hearing presentation relating to the earlier effective dated issue that had been remanded by the United States Court of Appeals for Veterans Claims.  However, the issues addressed in this order were remanded to the Agency of Original Jurisdiction in September 2013 and notice that they had been returned to the Board for final appellate review was not issued to the Veteran until September 14, 2014, after the representative reviewed the case to submit argument.  

Accordingly, the October 3, 2014, Board decision addressing the issues of whether new and material evidence was received to reopen a service connection claim for diabetes mellitus, entitlement to service connection for a psychiatric disability and for headaches, entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease, and entitlement to a TDIU is vacated.


ORDER

The October 3, 2014, Board decision on the issues of whether new and material evidence was received to reopen a claim of entitlement to service connection for diabetes mellitus, entitlement to service connection for a psychiatric disability, entitlement to service connection for headaches, entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease, and entitlement to TDIU is vacated.

The October 3, 2014, Board decision on the issue of entitlement to an effective date earlier than October 21, 2009, for the grant of nonservice-connected pension is not vacated.



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



